Per Curiam.
The act of the 28th of March 1835 requires the defendant to state in his affidavit “ the nature and character” of his defence. If his allegations of facts do not, in law, amount to a de-fence, judgment must be rendered against him. (Knox v. Reeside, ante, p. 294.) Here the defendant says that he never contracted with the plaintiff in any way whatever. Whether this allegation would be sufficient in a personal action against him it is unnecessary to decide ; but this is a different kind of action. It is not denied that the materials have been furnished to, and on the credit of, the building ; and the building may be liable, although the defendant did not contract with the plaintiff in any way whatever. This is decided in Savoy v. Jones, 2 Rawle 343.
Judgment for plaintiff.